Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 03/29/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claims 18 recites a typo stating “for a first one of the plurality of data attributes but another one of the plurality of first data items”, and an optional way to amend this would read “for a first one of the plurality of data attributes, but another one of the plurality of first data items”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 (dependent of claim 15) recites the limitation “wherein a particular one of the plurality of first data items has a first attribute value for a first one of the plurality of data attributes but another one of the plurality of first data items does not have a specified attribute value for the first one of the plurality of data attributes”, but it is unclear to the examiner how an item “does not have a…value” when claim 15 states “a plurality of first data items each having a respective plurality of attribute values for a plurality of data attributes”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10, and 15 are respectively drawn to a system, method, and non-transitory computer-readable recording medium, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
accessing a plurality of first data items each having a respective plurality of attribute values for a plurality of data attributes;…the ensemble classifier comprising a first plurality of decision trees, wherein the ensemble classifier is configured to produce an output for a given data item having attribute values for the plurality of data attributes; scoring performance of individual ones of the first plurality of decision trees, the scoring done using a plurality of second data items each having a respective plurality of attribute values for the plurality of data attributes; and based on the scored performance, a computer system creating a modified ensemble classifier by dropping one or more particular ones of the first plurality of decision trees from the ensemble classifier”.  These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind and/or with pen and paper, except for the recitation of generic computer components (Step 2A). Other than reciting “training an ensemble classifier using the plurality of first data items”, “a computer system”, “a processor”, “a memory”, and “a non-transitory computer-readable medium” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can
mentally/with the aid of pen and paper access a plurality of first data items each having a respective plurality of attribute values for a plurality of data attributes (e.g. by thinking of items with corresponding features in their memory), 
mentally/with the aid of pen and paper identify the ensemble classifier comprising a first plurality of decision trees, wherein the ensemble classifier is configured to produce an output for a given data item having attribute values for the plurality of data attributes (e.g. by thinking of/writing out multiple, connected decision trees that use the items to create an output result (see applicant’s Figs. 3-4)), 
mentally/with the aid of pen and paper scoring performance of individual ones of the first plurality of decision trees, the scoring done using a plurality of second data items each having a respective plurality of attribute values for the plurality of data attributes (e.g. by calculating each tree’s error by comparing the tree result to an expected result of items with features), and 
mentally/with the aid of pen and paper based on the scored performance, creating a modified ensemble classifier by dropping one or more particular ones of the first plurality of decision trees from the ensemble classifier, wherein at least one of the dropped decision trees is in the worst performing 20% of the first plurality of decision trees (e.g. by mentally/writing out a removal of a tree that performs worst and/or in the 20% worst performing trees). Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 1, 10, and 15 include additional elements “training an ensemble classifier using the plurality of first data items”, “a computer system”, “a processor”, “a memory”, and “a non-transitory computer-readable medium”, however the recitations of these elements are at a high level of generality and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “training an ensemble classifier using the plurality of first data items”, “a computer system”, “a processor”, “a memory”, and “a non-transitory computer-readable medium” to 
Dependent claims 2-9, 11-14, and 16-20 are also ineligible for the same reasons given with respect to claims 1, 10, and 15.  The dependent claims describe additional mental processes:
mentally/with the aid of pen and paper wherein scoring performance of individual ones of the first plurality of decision trees comprises, for each of the individual trees scored: assessing a penalty to that decision tree if that decision tree underperformed an expected performance score for a given one of the plurality of second data items; and not assessing a penalty to that decision tree if that decision tree met the expected performance score for the given one of the plurality of second data items (claims 2 and 12) (e.g. by calculating each tree’s error by comparing the tree result to an expected result of items with features and determining a penalty score to assign or not assign to each tree based on the performance)
mentally/with the aid of pen and paper wherein dropping the one or more particular ones of the first plurality of decision trees is based on those trees having a lower expected contribution than others of the first plurality of decision trees (claim 3) (e.g. by mentally/writing out a removal of a tree that performs worst and/or in the 20% worst performing trees)
mentally/with the aid of pen and paper wherein dropping the one or more particular ones of the first plurality of decision trees is based on those trees having a lower expected contribution than a particular percentage of all others of the first plurality of decision trees (claim 4) (e.g. by mentally/writing out a removal of a tree that performs worst and/or in the 20% worst performing trees)
mentally/with the aid of pen and paper wherein the ensemble classifier comprises a random forest classifier (claim 5) (e.g. by thinking of/writing out multiple, connected decision trees (see applicant’s Figs. 3-4 for single decision tree example))
mentally/with the aid of pen and paper wherein the ensemble classifier comprises a gradient boosting tree classifier (claim 6) (e.g. by thinking of/writing out specific type of decision trees being gradient boosted)
mentally/with the aid of pen and paper wherein the plurality of first data items and the plurality of second data items comprise electronic payment transactions (claims 7 and 19) (e.g. by thinking of/writing out the items being financial transaction information)
mentally/with the aid of pen and paper receiving a particular electronic payment transaction request; using the modified ensemble classifier, determining a fraud risk score corresponding to the particular electronic payment transaction request; and based on the fraud risk score, determining whether to allow the particular electronic payment transaction request (claims 8 and 20) (e.g. by thinking of/writing out, using the 
mentally/with the aid of pen and paper wherein scoring the performance of the individual ones of the first plurality of decision trees comprises scoring all of the first plurality of decision trees (claims 9 and 11) (e.g. by calculating each tree’s error by comparing the tree result to an expected result of items with features)
mentally/with the aid of pen and paper wherein the operations further comprising totaling net penalties for each of the first plurality of decision trees and dropping one or more of the worst performing decision trees based on the net penalties (claim 13) (e.g. by calculating each tree’s error by comparing the tree result to an expected result of items with features and determining a penalty score to assign or not assign to each tree based on the performance, then summing up the penalties for each tree, mentally/writing out a removal of a tree that performs worst and/or in the 20% worst performing trees)
mentally/with the aid of pen and paper wherein the penalty is the same regardless of a degree to which a penalized decision tree underperformed the expected performance score (claim 14) (e.g. by thinking of the penalty being a single indication the tree performed below a standard)
mentally/with the aid of pen and paper wherein scoring performance of individual ones of the first plurality of decision trees comprises: assigning 
mentally/with the aid of pen and paper wherein scoring performance of individual ones of the first plurality of decision trees comprises: assigning a numeric penalty to a particular one of the first plurality of decision trees that is proportionately larger based on a percentage for which that particular decision tree underperformed its expected score for a given one of the plurality of second data items (claim 17) (e.g. by calculating each tree’s error by comparing the tree result to an expected result of items with features and determining a penalty score to assign or not assign to each tree based on the performance being a larger reflective percentage of the error on the items)
mentally/with the aid of pen and paper wherein a particular one of the plurality of first data items has a first attribute value for a first one of the plurality of data attributes but another one of the plurality of first data items does not have a specified attribute value for the first one of the plurality of data attributes (claim 18) (e.g. by thinking the items having features with corresponding feature values, however one item’s value is null)
see MPEP 2106.05(h)). As discussed above with respect to the integration of the abstract idea into a practical application, any additional elements to perform the steps of in the dependent claims amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-9, 11-14, and 16-20 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsou et al (US Pub 20180189667) hereinafter Tsou.
Regarding claim 1 (and analogous claims 10 and 15), Tsou teaches an method, a system, comprising: a processor; and a memory having stored thereon instructions that are executable by the processor to cause the system to perform operations, and a non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising (paragraphs 0103-0115 and Figs. 12-13 teach one or more “computer[s]” including one or more “processor[s]” for executing “any type of instructions…stored in memory” in order to perform the embodiments/processes of the disclosure): 
accessing a plurality of first data items each having a respective plurality of attribute values for a plurality of data attributes (paragraphs 0101-0102 teach “training data (plurality of first data items)…may represent a one-class classification [anomaly or not anomaly] (respective plurality of attribute values) and anomaly data may be generated based on the training data to provide positive samples and labeling (respective plurality of attribute values) of the data set…[the] anomaly data may be identified, accessed, and combined with the training data (plurality of first data items) for use in training”); 
training an ensemble classifier using the plurality of first data items, the ensemble classifier comprising a first plurality of decision trees, wherein the ensemble classifier is configured to produce an output for a given data item having attribute values for the plurality of data attributes (paragraphs 066, 0101-0102 teach “random forest model” (ensemble classifier) including “decision trees” (comprising a first plurality of decision trees) that are trained (training an ensemble classifier) using the “training data (using the plurality of first data items) for use in training 1105 the first set (e.g., a one or a plurality) of decision trees (first plurality of decision trees)”. Further, paragraphs 0097 and 0101-0102 the “trees in the random forest model” making “decisions” or “predictions” and the “random forest” (ensemble classifier) making a prediction (produce an output) from the tree decisions on the data (given data item having attribute values for the plurality of data attributes).); 
scoring performance of individual ones of the first plurality of decision trees, the scoring done using a plurality of second data items each having a respective plurality of attribute values for the plurality of data attributes (paragraphs 0101-0102 teach “training data…may represent a one-class classification and anomaly data (using a plurality of second data items) may be generated based on the training data to provide positive samples and labeling (each having a respective plurality of attribute values for the plurality of data attributes) of the data set…[the] anomaly data (plurality of second data items) may be identified, accessed, and combined with the training data for use in training”; wherein the trees make “decisions” or “predictions” on the combined, labeled, anomaly training data (second data items) that are used in determining “weighting values” (scoring performance) for each tree in the set (individual ones of the first plurality of decision trees)); and 
based on the scored performance, a computer system creating a modified ensemble classifier by dropping one or more particular ones of the first plurality of decision trees from the ensemble classifier (paragraphs 0103-0115 and Figs. 12-13 teach one or more “computer[s]” (computer system) performing the embodiments/processes of the disclosure, including as taught in paragraphs 0049, scored performance), causing “one or more of the decision trees” of the “random forest” to be “removed” (by dropping one or more particular ones of the first plurality of decision trees from the ensemble classifier) and thus making an “updated version of the random forest model” (creating a modified ensemble classifier); paragraph 0060 teaches “decision tree weighting may be utilized (based on the scored performance)…[to] determine whether to remove a tree within the random forest” (creating a modified ensemble classifier by dropping…trees); paragraphs 0084-0086 teach replacing “undesirably low” weighted trees (based on the scored performance) in a random forest with better weighted trees (creating a modified ensemble classifier by dropping…trees)), wherein at least one of the dropped decision trees is in the worst performing 20% of the first plurality of decision trees (paragraphs 0084-0086 and Fig. 6 teach comparing the determined “weighting” of trees for replacing “undesirably low” weighted trees; as depicted, at least eight trees are compared, with “…” implying more trees included in the forest, with two trees being “drop[ped]” and two trees “insert[ed]”, therefore at least one of the two trees being in the lower 20% of the trees compared).

Regarding claims 2 and 12, Tsou teaches all the claim limitations of claims 1 and 10 above; and further teaches wherein scoring performance of individual ones of the first plurality of decision trees comprises, for each of the individual trees scored: assessing a penalty to that decision tree if that decision tree underperformed an expected performance score for a given one of the plurality of second data items; and not assessing a penalty to that decision tree if that decision tree met the expected performance score for the given one of the plurality of second data items (paragraphs 0049, 0101-0102 teach trees make “decisions” or “predictions” on the combined, labeled, anomaly training data (for a given one of the plurality of second data items) that are used in determining “weighting values” (scoring performance) for each tree in the set (each of the individual trees). “Based on the determined weighting” of trees (scored performance), causing “one or more of the decision trees” of the “random forest” to be “removed” (assessing a penalty to that decision tree) having a lower weighting (if that decision tree underperformed an expected performance score); paragraph 0060 teaches “decision tree weighting may be utilized (assessing a penalty to that decision tree)…[to] determine whether to remove a tree within the random forest” (if that decision tree underperformed an expected performance score); paragraphs 0084-0086 and Fig. 6 teach replacing (assessing a penalty to that decision tree) “undesirably low” weighted trees under a “threshold” (if that decision tree underperformed an expected performance score) in a random forest with better weighted trees (not assessing a penalty to that decision tree if that decision tree met the expected performance score for the given one of the plurality of second data items) and/or leaving the better performing trees in the random forest unreplaced (alternative not assessing a penalty to that decision tree if that decision tree met the expected performance score for the given one of the plurality of second data items)).

Regarding claim 3, Tsou teaches all the claim limitations of claim 1 above; and further teaches wherein dropping the one or more particular ones of the first plurality of decision trees is based on those trees having a lower expected contribution than others of the first plurality of decision trees (paragraphs 0049, 0101-0102 teach trees make “decisions” or “predictions” on the combined, labeled, anomaly training data that are used in determining “weighting values” (lower expected contribution) for each tree in the set (first plurality of decision trees). “Based on the determined weighting” of trees, causing “one or more of the decision trees” of the “random forest” to be “removed” (dropping…trees) having a lower weighting (a lower expected contribution than others); paragraph 0060 teaches “decision tree weighting may be utilized…[to] determine whether to remove a tree within the random forest” (a lower expected contribution than others); paragraphs 0084-0086 and Fig. 6 teach replacing (assessing a penalty to that decision tree) “undesirably low” weighted trees in a random forest with better weighted trees (a lower expected contribution than others) and/or leaving the better performing trees in the random forest unreplaced (a lower expected contribution than others)).

Regarding claim 4, Tsou teaches all the claim limitations of claim 1 above; and further teaches wherein dropping the one or more particular ones of the first plurality of decision trees is based on those trees having a lower expected contribution than a particular percentage of all others of the first plurality of decision trees (paragraphs 0060, 0084-0086, and Fig. 6 teach comparing the determined “weighting” of trees [based on training performance as mapped above] for replacing “undesirably low” weighted trees if a tree weight “is higher than the lowest current decision tree in the random forest model”; as depicted, at least eight trees are compared, with “…” implying more trees included in the forest, with two trees being lower expected contribution than a particular percentage) of the trees compared (of all others of the first plurality of decision trees)).

Regarding claim 5, Tsou teaches all the claim limitations of claim 1 above; and further teaches wherein the ensemble classifier comprises a random forest classifier (paragraphs 0066, 0101-0102 teach “random forest model” (ensemble classifier comprises a random forest classifier) including “decision trees”).

Regarding claims 9 and 11, Tsou teaches all the claim limitations of claims 1 and 10 above; and further teaches wherein scoring the performance of the individual ones of the first plurality of decision trees comprises scoring all of the first plurality of decision trees (paragraphs 0049 and 0101-0102 teach each decision trees in the random forest as mapped above (individual ones of the first plurality of decision trees) making “decisions” or “predictions” on the training data that are used in determining “weighting values” (scoring the performance) for each tree in the set (scoring all of the first plurality of decision trees)).

Regarding claim 13, Tsou teaches all the claim limitations of claim 12 above; and further teaches wherein the operations further comprising totaling net penalties for each of the first plurality of decision trees and dropping one or more of the worst performing decision trees based on the net penalties (paragraphs 0049, 0084-0086, 0101-0102, and Fig. 6 teach the trees (first plurality of decision trees) scoring performance as mapped above/ totaling net penalties) for each tree in the set. “Based on the determined weighting” of trees performance (based on the net penalties) by comparing to a “threshold”, causing “one or more of the decision trees” of the “random forest” to be “removed” having a lower weighting (dropping one or more of the worst performing decision trees)).

Regarding claim 14, Tsou teaches all the claim limitations of claim 12 above; and further teaches wherein the penalty is the same regardless of a degree to which a penalized decision tree underperformed the expected performance score (paragraphs 0049, 0060, 0084-0086, 0101-0102, and Fig. 6 teach removing or replacing (penalty is the same) “undesirably low” weighted trees as mapped above).

Regarding claim 16, Tsou teaches all the claim limitations of claim 15 above; and further teaches wherein scoring performance of individual ones of the first plurality of decision trees comprises: assigning a numeric penalty to a particular one of the first plurality of decision trees that is proportionate to a percentage for which that particular decision tree underperformed its expected score for a given one of the plurality of second data items (paragraphs 0049, 0084-0086, 0101-0102, and Fig. 6 teach the trees (first plurality of decision trees) make “decisions” or “predictions” on the combined, labeled, anomaly training data (proportionate to a percentage for which that particular decision tree underperformed its expected score for a given one of the plurality of second data items) that are used in determining scoring performance comprises assigning a numeric penalty) for each tree in the set; for example, a lower weighting (numeric penalty) corresponding to performance instead of a higher weighting for better performing trees).

Regarding claim 17, Tsou teaches all the claim limitations of claim 15 above; and further teaches wherein scoring performance of individual ones of the first plurality of decision trees comprises: assigning a numeric penalty to a particular one of the first plurality of decision trees that is proportionately larger based on a percentage for which that particular decision tree underperformed its expected score for a given one of the plurality of second data items (paragraphs 0049, 0084-0086, 0101-0102, and Fig. 6 teach each of the trees (particular one of the first plurality of decision trees) make “decisions” or “predictions” on the combined, labeled, anomaly training data (proportionately larger based on a percentage for which that particular decision tree underperformed its expected score) that are used in determining “weighting values” (scoring performance comprises assigning a numeric penalty for a given one of the plurality of second data items) for each tree in the set; for example, a lower weighting (numeric penalty) corresponding to performance instead of a higher weighting for better performing trees).

Regarding claim 18, the combination of Milton, Kimmel, and Kesin teach all the claim limitations of claim 15 above; and further teach wherein a particular one of the plurality of first data items has a first attribute value for a first one of the plurality of data attributes but another one of the plurality of first data items does not have a specified attribute value for the first one of the plurality of data attributes (paragraphs 0087, 0101-0102 teach “training data (plurality of first data items)…may represent a one-class classification [anomaly or not anomaly] (first attribute value for a first one of the plurality of data attributes) and anomaly data may be generated based on the training data to provide positive samples and labeling (first attribute value) of the data set…[the] anomaly data may be identified, accessed, and combined with the training data (plurality of first data items) for use in training”; paragraphs 0051, 0059, and 0087-0089 teach tree weights can also be determined through “unsupervised” training of training data (but another one of the plurality of first data items does not have a specified attribute value for the first one of the plurality of data attributes)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al (US Pub 20180189667) hereinafter Tsou, in view of He (US Pub 20180101788).
Regarding claim 6, Tsou teaches all the claim limitations of claim 1 above; but does not explicitly teach wherein the ensemble classifier comprises a gradient boosting tree classifier.
He teaches wherein the ensemble classifier comprises a gradient boosting tree classifier (paragraphs 0002-0004, 0012, and 0018 teach using an “ensemble” for detecting “transaction[s]” as being “fraudulent” or not; paragraph 0038 teach “approaches discussed above can be applied to any ensemble models, including but not limited to bagging, boosting or other methods of ensembling simpler machine learning models, e.g. random forest, adaboost trees, gradient boosted trees etc”).


Regarding claims 7 and 19, Tsou teaches all the claim limitations of claims 1 and 15 above; but does not explicitly teach wherein the plurality of first data items and the plurality of second data items comprise electronic payment transactions.
He teaches wherein the plurality of first data items and the plurality of second data items comprise electronic payment transactions (paragraphs 0012, 0018, 0038 teach training “an ensemble…model” on “historical/training data” of fraud history of “transactions” (comprise electronic payment transactions), including “good (first) vs bad (second), fraud (first) vs non-fraud (second) etc., to learn patterns in the history”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement He’s teachings of ensemble training on transactional data into Tsou’s teaching of random forest decision tree editing based on tree weightings and predicting values in order to more accurately detect fraudulent transactions (He, paragraphs 0012, 0018, 0038).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al (US Pub 20180189667) hereinafter Tsou, in view of Jia et al (US Pub 20200134628) hereinafter Jia.
Regarding claims 8 and 20, Tsou teaches all the claim limitations of claims 1 and 15 above; but does not explicitly teach further comprising: receiving a particular electronic payment transaction request; using the modified ensemble classifier, determining a fraud risk score corresponding to the particular electronic payment transaction request; and based on the fraud risk score, determining whether to allow the particular electronic payment transaction request.
Jia teaches further comprising: receiving a particular electronic payment transaction request; using the modified ensemble classifier, determining a fraud risk score corresponding to the particular electronic payment transaction request; and based on the fraud risk score, determining whether to allow the particular electronic payment transaction request (paragraphs 0010, 0028, 0050 teach “receive a current transaction” (electronic payment transaction request) and using a trained “random forest” (modified ensemble classifier) as a “risk model” to output a “risk score” (fraud risk score) for the transaction (corresponding to the particular electronic payment transaction request), and comparing the score to a “risk threshold” for approving or “reject[ing]” the transaction (based on the fraud risk score, determining whether to allow the particular electronic payment transaction request)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement He’s teachings of a random forest ensemble for scoring a transaction a potential fraud and rejecting it into Tsou’s teaching 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ramasubramanian et al (US Pub 20160210631) teaches using decision trees for classifying transactions and blocking fraudulent transactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123